Case 2:18-cv-00664-CW-CMR Document 17-1 Filed 11/23/18 Page 1 of 5




                  Exhibit 1
    Case 2:18-cv-00664-CW-CMR Document 17-1 Filed 11/23/18 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                                 CENTRAL DIVISION, UTAH


SECURITY SYSTEMS, INC, individually                    AFFIDAVIT OF DAVID ROMAN
and on behalf of all others similarly situated,
               Plaintiff,


       vs.
ALDER HOLDrNGS LLC, and ALARM
PROTECTION TECHNOLOGY, LLC                               Case No. 2: 18-cv-00664 (CW)

               Defendants.                               Judge Clark Waddoups




        I, David Roman, of full age and under penalty of perjury, hereby state as follows:

    1. I am a principal of Security Systems, Inc. (" SSI").

    2. I am fully familiar with and have personal knowledge of the facts and circumstances set

        forth herein and submit this affidavit in opposition to Defendant's Rule 12(b)(6) Motion

        to Dismiss.

    3. SSI is a Connecticut corporation that sells, services, and monitors residential and

        commercial security alann systems throughout the United States.

    4. In or around 2017, SSI customers began reporting that they had cancelled their contracts

        with SSI after having been informed by representatives from Alder Protection

        Technology, LLC ("APT") that, among other things, SSI no longer serviced their

        residential area, that SSI had gone out of business, that SSI had assigned their account to

        APT, or that SSI could not adequately monitor their alarm.
Case 2:18-cv-00664-CW-CMR Document 17-1 Filed 11/23/18 Page 3 of 5




5. SSI documented these reports, which reflected that APT had fraudulently taken over at

   least 38 SST customer accounts in at least 8 states (Alabama, Texas, Louisiana,

   Tennessee, Arkansas, Florida, Georgia, and Mississippi).

6. These reports contain the name, address, and customer account number of the customers

   whose accounts were fraudulently taken over by APT. For certain customers these

   reports also reflect the manner in which APT induced the customer to cancel his or her

   contract with SSL

7. APT representatives deceptively poached SSI customers "GI" in Boyton Beach, Florida,

   "JM" of Columbus, Georgia, and "SH" of Conroe, Texas, among others. By way of

   example, an APT employee misrepresented to "CM" of Laurel, Mississippi that SSI had

   gone out of business and APT induced her to cancel her SSI contract.

8. SSI's documentation also reflects that an SSI customer, "MT", from Albany, Georgia,

   had a letter, dated November 20, 2016 written on her behalf to the Georgia Department of

   Law, Consumer Protection Unit regarding misconduct by APT. SSI is in possession of

   that letter which reports that MT had been an SSI customer since July 2013. In

    September 2016, an APT representative apparently visited MT and told her that APT had

    purchased or merged with SSI and that APT was going to upgrade her alarm system. The

    APT representative then proceeded to uninstall the SSJ security equipment and install ·

    APT equipment in its place. This caused MT to be double-billed for security services by

    both SSI and APT. APT apparently refused to allow MT to cancel her contract and

    continued to bill her for the alarm monitoring.
Case 2:18-cv-00664-CW-CMR Document 17-1 Filed 11/23/18 Page 4 of 5




9. SSI has been a leader in the home security industry for more than 20 years, and as such

   we take customer privacy very seriously. For that reason, we did not want the identities

   of the specific customers that APT targeted to be publicly disclosed in the Complaint.

10. The customer reports described above arc examples of the information that SSI has

   received regarding APT's efforts to deceive and mislead SSI customers and take over

   their accounts. SSI is in possession of additional information regarding APT's

   misconduct. That information includes, but is not limited to, additional customer

   reports, as well as a report by Inside Edition (annexed hereto as Exhibit A) which

   describes APT's training program and how it teaches APT representatives to use the

    deceptive practices described in the Complaint.
   Case 2:18-cv-00664-CW-CMR Document 17-1 Filed 11/23/18 Page 5 of 5




   DATED:

                                                   David Roman



Subscribed and sworn to before me this / ('·\t., day of November, 2018.



- ~ ~/L--
Notary Public
My commission expires:    l.L l \ L \   )_.u .k•
